DETAILED ACTION
The action is responsive to the amendment filed on 02/03/2022. Claims 1, 6, 8, 9, 14 are pending in the case. Claims 1 and 9 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 8, 9 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Goutsev et al. (US Patent Pub. No. 20110210986 A1) discloses a visual design comprising a plurality of design elements, a registration of a first design element with a second design element, a third design element with metadata effecting whether an aspect ratio of the third design element is locked, a selection to resize the second design element, based on the resizing maintaining a registration and consuming space created by the resizing and preserving the aspect ratio of the third design element.
Pitsillides et al. (US Patent Pub. No. 9933929 B1) discloses a registration between a first and second design element at a second position corresponding to a set percentage along a dimension of a boundary of the second design element and maintaining the second position when the second design element is resized.
Torgemane et al. (US Patent Pub. No. 20150264423 A1) discloses a set of first design elements displayed positioned around a boundary of a second design element and displaying additional first design elements when second design element is resized.
Wan et al. (US Patent Pub. No. 20180059919) discloses setting a responsive height or width between a GUI element and a GUI canvas such that when the GUI canvas is resized the height or width of the GUI element is changed proportionally to the changing size of the canvas.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171